In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Held, J.), dated May 12, 1998, which denied his motion for appointment of a receiver for the subject real property, and (2) an order of the same court, dated June 25, 1998, which denied his motion for reargument.
Ordered that the appeal from the order dated June 25, 1998, is dismissed, as no appeal lies from an order denying a motion for reargument; and it is further,
Ordered that the order dated May 12, 1998, is affirmed; and it is further,
Ordered that the nonparty respondent, Prospect Revival Corp., is awarded one bill of costs.
The Supreme Court properly denied the plaintiffs application for the appointment of a receiver for the subject property. The defendant, T.R.C. Holding Corp., the judgment debtor in the instant case, has no interest in the subject property, which is owned by the nonparty respondent, Prospect Revival Corp. (see, CPLR 5228 [a]; Berman v Goldstein, 254 App Div 629). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.